Appellant was convicted of rape on a girl under fifteen years of age, and his punishment assessed at five years confinement in the State penitentiary.
The record contains no bills of exception and no statement of facts. There is with the record what purports to be a transcript of the evidence made out by the stenographer in question and answer form, but it is not signed by the attorneys, nor approved by the trial judge.
Under such circumstances there is no question presented in the motion for a new trial we can review.
The judgment is affirmed.
Affirmed.